


Exhibit 10.4

 

Executive Change-in-Control Severance Agreement for [Employee]

 

Walter Energy, Inc.

 

Adopted:                     , 2010

 

--------------------------------------------------------------------------------


 

Contents

 

 

 

Article 1. Definitions

1

 

 

Article 2. Severance Benefits

5

 

 

Article 3. Form and Timing of Severance Benefits

9

 

 

Article 4. Noncompetition and Confidentiality

10

 

 

Article 5. Claw-Back

12

 

 

Article 6. The Company’s Payment Obligation

12

 

 

Article 7. Legal Remedies

12

 

 

Article 8. Successors

13

 

 

Article 9. Miscellaneous

13

 

 

 

--------------------------------------------------------------------------------


 

Walter Energy, Inc.
Executive Change-in-Control Severance Agreement

 

THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT is made, entered into, and
is effective this [ ] day of [     ], 2010 (hereinafter referred to as the
“Effective Date”), by and between Walter Energy, Inc. (the “Company”), a
Delaware corporation, and [employee] (the “Executive”).

 

WHEREAS, the Executive is currently employed by the Company and possesses
considerable experience and knowledge of the business and affairs of the Company
concerning its policies, methods, personnel, and operations; and

 

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Executive’s services; and the Executive is
desirous of having such assurances; and

 

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions. Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and its shareholders;
and

 

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control or acquisition will be considered by the Executive objectively
and with reference only to the business interests of the Company and its
shareholders; and

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control or acquisition.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

Article 1. Definitions

 

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

(a)         “Agreement” means this Executive Change-in-Control Severance
Agreement.

 

(b)         “Base Salary” means, at any time, the then regular annual rate of
pay which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

1

--------------------------------------------------------------------------------


 

(c)         “Board” means the Board of Directors of the Company.

 

(d)         “Cause” shall be determined solely by the Committee in the exercise
of good faith and reasonable judgment, and shall mean the occurrence of any one
or more of the following:

 

(i)         The Executive’s willful and continued failure to substantially
perform his duties with the Company and/or one or more of its subsidiaries
(other than any such failure resulting from the Executive’s Disability), after a
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Committee believes that the
Executive has not substantially performed his duties, and the Executive has
failed to remedy the situation within fifteen (15) business days of such written
notice from the Company or a subsidiary; or

 

(ii)          The Executive’s conviction of a felony; or

 

(iii)          The Executive’s willful engaging in conduct that is demonstrably
and materially injurious to the Company and/or one or more of its subsidiaries,
monetarily or otherwise. However, no act or failure to act on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the action or
omission was in the best interests of the Company and/or one or more of its
subsidiaries.

 

(e)         “Change in Control” of the Company shall mean the occurrence of any
one (1) or more of the following events:

 

(i)         A change in the effective control of the Company, which occurs only
on either of the following dates:

 

(A)                  The date any Person or more than one Person acting as a
group (other than the Company or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, and any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or such
proportionately owned corporation), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Persons) ownership of stock of the Company representing more than thirty
percent (30%) of the total voting power of the stock of the Company; or

 

(B)                   The date a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election;

 

provided that, in any event, the transaction must constitute a “change in the
effective control” of the Company within the meaning of Section

 

2

--------------------------------------------------------------------------------


 

409A(a)(2)(A)(v) of the Code and Treasury Regulations
Section 1.409A-3(i)(5)(vi).

 

(ii)          The date any Person or more than one Person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) all or substantially all of
the Company’s assets; provided that the transaction must constitute a “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations
Section 1.409A-3(i)(5)(vii).

 

Notwithstanding the foregoing, in no event shall a Change in Control of the
Company be deemed to have occurred if the Company undergoes a strategic
realignment of its businesses (such as a split-up or spin-off transaction), with
or without a shareholder vote.

 

(f)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)         “Committee” means the Compensation Committee of the Board of
Directors of the Company, or, if no Compensation Committee exists, then the full
Board of Directors of the Company, or a committee of Board members, as appointed
by the full Board to administer this Agreement.

 

(h)         “Company” means Walter Energy, Inc., a Delaware corporation, or any
successor thereto as provided in Article 8 herein.

 

(i)          “Constructive Termination” means the Executive’s voluntary
Separation from Service for Good Reason; provided that a voluntary Separation
from Service shall be a Constructive Termination only if (i) Executive provides
written notice of the facts or circumstances constituting a Good Reason
condition to the Company within 30 days after the initial existence of the Good
Reason condition, (y) the Company does not remedy the Good Reason condition
within 30 days after it receives such notice, and (z) the voluntary Separation
from Service occurs within 90 days after the initial existence of the Good
Reason condition. The foregoing definition of Constructive Termination is
intended to qualify for the safe harbor under Treasury Regulations
Section 1.409A-1(n)(2)(ii) for treating a voluntary separation from service as
an involuntary separation from service.

 

(j)          “Disability” or “Disabled” shall have the meaning ascribed to such
term in the Executive’s governing long-term disability plan, or if no such plan
exists, at the discretion of the Board.

 

(k)         “Effective Date” means the date this Agreement is approved by the
Board, or such other date as the Board shall designate in its resolution
approving this Agreement, and as specified in the opening sentence of this
Agreement.

 

(l)          “Effective Date of Termination” means the date on which a
Qualifying Termination occurs, as provided in Section 2.2 herein, which triggers
the payment of Severance Benefits hereunder.

 

3

--------------------------------------------------------------------------------


 

(m)        “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n)         “Good Reason” means the occurrence of any of the following
conditions after a Change in Control of the Company (in each case arising
without the Executive’s consent):

 

(i)         A material diminution of the Executive’s authority, duties or
responsibilities from those in effect as of ninety (90) calendar days prior to
the Change in Control;

 

(ii)          The Company requiring the Executive to be based at a location in
excess of fifty (50) miles from the location of the Executive’s principal job
location or office immediately prior to the Change in Control; except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s then present business travel obligations;

 

(iii)          A material reduction by the Company of the Executive’s Base
Salary in effect on the Effective Date hereof, or as the same shall be increased
from time to time; or

 

(iv)          A material breach of this Agreement by the Company, including
Section 8.1.

 

Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not, by itself, constitute consent to, or a waiver of rights with respect to,
any circumstance constituting Good Reason herein.

 

(o)         “Involuntary Termination” means the Executive’s involuntary
Separation from Service within the meaning of Treasury Regulations
Section 1.409A-1(n)(1).

 

(p)         “Normal Retirement Age” means the earliest normal retirement age
available under the established rules of the Company’s tax-qualified retirement
plans in which the Executive is eligible to participate.

 

(q)         “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

 

(r)          “Person” shall have the meaning ascribed to such term in the Code
and Treasury Regulations.

 

(s)         “Qualifying Termination” means a Separation from Service described
in Section 2.2 herein, the occurrence of which triggers the payment of Severance
Benefits hereunder.

 

(t)          “Separation from Service” means the Executive’s “separation from
service” from Executive’s employer within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the default rules of Treasury
Regulations Section 1.409A-1(h). For this purpose, Executive’s “employer” is the
Company and every entity or other person which

 

4

--------------------------------------------------------------------------------


 

collectively with the Company constitutes a single “service recipient” (as that
term is defined in Treasury Regulations Sections 1.409A-1(g)) as the result of
the application of the rules of Treasury Regulations Sections 1.409A-1(h)(3);
provided that an 80% standard (in lieu of the default 50% standard) shall be
used for purposes of determining the service recipient / employer for this
purpose.

 

(u)         “Specified Employee” means a “specified employee” of the service
recipient that includes the Company (as determined under Treasury Regulations
Sections 1.409A-1(g))  within the meaning of Section 409A(a)(2)(B)(i) of the
Code and Treasury Regulations Section 1.409A-1(i), as determined in accordance
with the procedures adopted by such service recipient that are then in effect,
or, if no such procedures are then in effect, in accordance with the default
procedures set forth in Treasury Regulations Section 1.409A-1(i).

 

(v)         “Severance Benefits” mean the payment of severance compensation as
provided in Section 2.3 herein.

 

Article 2. Severance Benefits

 

2.1        Right to Severance Benefits. The Executive shall be entitled to
receive from the Company Severance Benefits as described in Section 2.3 herein,
if there has been a Change in Control of the Company and if, within twenty-four
(24) calendar months thereafter, the Executive experiences a Separation from
Service for any reason specified in Section 2.2 herein as being a Qualifying
Termination.

 

The Executive shall not be entitled to receive Severance Benefits if he
experiences an Involuntary Termination for Cause, a Separation from Service by
reason of his death or Disability, a voluntary Separation from Service after
attaining his Normal Retirement Age, or a voluntary Separation from Service that
is not a Constructive Termination.

 

2.2        Qualifying Termination. The occurrence of any one of the following
events within twenty-four (24) calendar months after a Change in Control of the
Company shall trigger the payment of Severance Benefits to the Executive under
this Agreement:

 

(a)         An Involuntary Termination without Cause; or

 

(b)         A Constructive Termination.

 

For purposes of this Agreement, a Qualifying Termination shall not include a
Separation from Service by reason of the Executive’s death or Disability, a
voluntary Separation from Service after attaining his Normal Retirement Age, a
voluntary Separation from Service that is not a Constructive Termination, or an
Involuntary Termination for Cause.

 

2.3        Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay or provide, as the case may be, to the Executive
the following Severance Benefits:

 

5

--------------------------------------------------------------------------------


 

(a)         A lump-sum amount equal to the Executive’s accrued but unpaid Base
Salary, accrued but unused vacation pay and unreimbursed business expenses (in
accordance with the standard reimbursement policy applicable to the Executive
then in effect) earned by and owed to the Executive through and including the
Effective Date of Termination.

 

(b)         A lump-sum amount equal to one and one-half (1.5) multiplied by the
sum of the following: (i) the higher of: (A) the Executive’s annual rate of Base
Salary in effect upon the Effective Date of Termination, or (B) the Executive’s
annual rate of Base Salary in effect on the date of the Change in Control; and
(ii) the average of the actual annual bonus earned (whether or not deferred) by
the Executive under the annual bonus plan (excluding any special bonus payments)
in which the Executive participated in the three (3) years preceding the year in
which the Executive’s Effective Date of Termination occurs. If the Executive has
less than three (3) years of annual bonus participation preceding the year in
which the Executive’s Effective Date of Termination occurs, then the Executive’s
annual target bonus established under the annual bonus plan in which the
Executive is then participating for the bonus plan year in which the Executive’s
Effective Date of Termination occurs shall be used for each year that the
Executive did not participate in the annual bonus plan, up to a maximum of three
(3) years, to calculate the three (3) year average bonus payment.

 

(c)         A lump-sum amount equal to one-half (.5) multiplied by the sum of
the following: (i) the higher of: (A) the Executive’s annual rate of Base Salary
in effect upon the Effective Date of Termination, or (B) the Executive’s annual
rate of Base Salary in effect on the date of the Change in Control; and (ii) the
average of the actual annual bonus earned (whether or not deferred) by the
Executive under the annual bonus plan (excluding any special bonus payments) in
which the Executive participated in the three (3) years preceding the year in
which the Executive’s Effective Date of Termination occurs. If the Executive has
less than three (3) years of annual bonus participation preceding the year in
which the Executive’s Effective Date of Termination occurs, then the Executive’s
annual target bonus established under the annual bonus plan in which the
Executive is then participating for the bonus plan year in which the Executive’s
Effective Date of Termination occurs shall be used for each year that the
Executive did not participate in the annual bonus plan, up to a maximum of three
(3) years, to calculate the three (3) year average bonus payment. Such amount
shall be in consideration for the Executive entering into a noncompete agreement
as described in Article 4 herein.

 

(d)         Upon the occurrence of a Change in Control, to the extent permitted
by Section 409A of the Code, an immediate full vesting and lapse of all
restrictions on any and all outstanding equity based long term incentives,
including but not limited to stock options and restricted stock unit awards held
by the Executive. This provision shall override any conflicting language
contained in the Executive’s respective Award Agreements.

 

6

--------------------------------------------------------------------------------


 

(e)         The Executive shall continue to be entitled to receive payments or
benefits under any annual bonus plan and/or long-term incentive plans, whether
cash-based or equity-based, or retirement plans and insurance plans in which
Executive is a participant, if any, in each case in accordance with the terms
and conditions of such plans. The Committee shall authorize a pro-rata bonus
under the Executive Incentive Plan (or successor annual bonus plan) (“EIP”)
earned as of the Effective Date of Termination, based on actual year to date
performance, as determined at the Committee’s discretion. Such pro-rata bonus
shall be paid during the year following the year that includes the Effective
Date of Termination in accordance with the terms of the EIP.

 

(f)          Continuation for twenty-four (24) months of the Executive’s medical
insurance and life insurance coverage. These benefits shall be provided by the
Company to the Executive beginning immediately upon the Effective Date of
Termination. Such benefits shall be provided to the Executive at the same
coverage level and cost to the Executive as in effect immediately prior to the
Executive’s Effective Date of Termination.

 

To the extent required by law, the Executive shall qualify for full COBRA health
benefit continuation coverage beginning upon the expiration of the
aforementioned twenty-four (24) month period.

 

Notwithstanding the above, these medical and life insurance benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Executive receives substantially similar benefits from a subsequent employer, as
determined solely by the Committee in good faith. For purposes of enforcing this
offset provision, the Executive shall be deemed to have a duty to keep the
Company informed as to the terms and conditions of any subsequent employment and
the corresponding benefits earned from such employment, and shall provide, or
cause to provide, to the Company in writing correct, complete, and timely
information concerning the same.

 

(g)         For a period of up to twenty-four (24) months following a Qualifying
Termination, the Executive shall be entitled, at the expense of the Company, to
receive standard outplacement services from a nationally recognized outplacement
firm of the Executive’s selection. However, the Company’s total obligation shall
not exceed thirty-five percent (35%) of the Executive’s final annual rate of
Base Salary with the Company, and such Company obligation shall end prior to the
end of the twenty-four (24) month period upon the Executive becoming employed by
a subsequent employer.

 

2.4        Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive experiences a Separation from Service due to
Disability, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs then in
effect.

 

7

--------------------------------------------------------------------------------


 

2.5        Termination for Retirement or Death. Following a Change in Control,
if the Executive experiences a Separation from Service by reason of a voluntary
Separation from Service after attaining his Normal Retirement Age, or by reason
of his death, the Executive’s benefits shall be determined in accordance with
the Company’s retirement, survivor’s benefits, insurance, and other applicable
programs then in effect.

 

2.6        Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive experiences (i) an Involuntary
Termination for Cause, or (ii) a voluntary Separation from Service that is not a
Constructive Termination, the Company shall pay the Executive his accrued but
unpaid Base Salary at the rate then in effect and accrued but unused vacation
pay. Further, the Executive shall continue to be entitled to receive payments or
benefits under any annual bonus plan and/or long-term incentive plans, whether
cash-based or equity-based, or retirement plans and insurance plans in which
Executive is a participant, if any, in each case in accordance with the terms
and conditions of such plans.

 

2.7        Notice of Termination. Any Involuntary Termination by the Company for
Cause or voluntary Separation from Service by the Executive for Good Reason
shall be communicated by Notice of Termination to the other party.

 

2.8        Limitation on Severance Benefits.

 

(a)         Notwithstanding any other provision of this Agreement, in the event
that any payment or benefit received or to be received by the Executive in
connection with a Change in Control or Executive’s employment termination
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a Change in
Control or any person affiliated with the Company or such person) (all such
payments and benefits being hereinafter called “Total Payments”) would be an
“excess parachute payment” pursuant to Section 280G of the Code or any successor
or substitute provision of the Code, with the effect that Executive would be
liable for the payment of the excise tax described in Section 4999 of the Code
or any successor or substitute provision of the Code, or any interest or
penalties are incurred by Executive with respect to such Total Payments (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, arrangement or agreement, the cash payments provided in
Section 2.3 herein shall first be reduced, and the non-cash payments and
benefits shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax.  Notwithstanding the
foregoing, no payments or benefits under this Agreement will be reduced unless:
(i) the net amount of the Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments) is greater than (ii) the excess of (A) the net amount of such Total
Payments, without reduction (but after subtracting the net amount of federal,
state and local income taxes on such Total Payments), over (B) the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments.

 

8

--------------------------------------------------------------------------------

 

(b)                           Subject to the provisions of Section 2.8(c) below,
all determinations required to be made under this Section 2.8, and the
assumptions to be utilized in arriving at such determinations shall be made by
the public accounting firm that serves the Company’s auditors (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and Executive within 15 business days of the receipt of notice from the Company
or Executive that there have been Total Payments, or such earlier time as is
requested by the Company.  In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, Executive shall designate another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder).  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.  If the Accounting
Firm determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive, except as
provided in Section 2.8(c) below.

 

(c)                            As a result of an uncertainty in the application
of Section 280G of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that the Internal Revenue Service
(“IRS”) or other agency may claim that an Excise Tax, or a greater Excise Tax,
is due, and thus the Company should have made a lesser amount of Total Payment
than that determined pursuant to Section 2.8(a) above.  Executive shall notify
the Company in writing of any claim by the IRS or other agency that, if
successful, would require Executive to pay an Excise Tax or an additional Excise
Tax.  If the IRS or other agency makes a claim that, if successful, could
require Executive to pay an Excise Tax or an additional Excise Tax, the Company
shall reduce or further reduce Executive’s payments and benefits in accordance
with this Section 2.8 to the amount necessary to eliminate such Excise Tax or
additional Excise Tax.  Any reduction will be made by the end of the second
calendar year following the Change in Control.

 

Article 3. Form and Timing of Severance Benefits

 

3.1        Form and Timing of Severance Benefits.

 

(a)                            The amount described in Section 2.3(a) herein
and, except as provided in Section 3.1(b) herein, the amounts described in
Sections 2.3(b) and 2.3(c) herein shall be paid in cash to the Executive in a
single lump sum within ten (10) calendar days following the Effective Date of
Termination.

 

(b)                           Notwithstanding anything to the contrary in this
agreement, if Executive is a Specified Employee on the Effective Date of
Termination, to the extent that Executive is entitled to receive any benefit or
payment under this Agreement that constitutes deferred compensation within the
meaning of Section 409A of the Code before the date that is six (6) months after
the Effective Date of Termination, such benefits or payments shall not be
provided or paid to Executive on the date

 

9

--------------------------------------------------------------------------------


 

otherwise required to be provided or paid. Instead, all such amounts shall be
accumulated and paid in a single lump sum to Executive on the first business day
after the date that is six (6) months after the Effective Date of Termination
(or, if earlier, within fifteen (15) days following Executive’s date of death).
If Executive is required to pay for a benefit that is otherwise required to be
provided by the Company under this Agreement by reason of this Section 3.1(b),
Executive shall be entitled to reimbursement for such payments on the first
business day after the date that is six (6) months after the Effective Date of
Termination (or, if earlier, within fifteen (15) days following Executive’s date
of death). All benefits or payments otherwise required to be provided or paid on
or after the date that is six (6) months after the Effective Date of Termination
shall not be affected by this Section 3.1(b) and shall be provided or paid in
accordance with the payment schedule applicable to such benefit or payment under
this Agreement.  Prior to the imposition of the six month delay as set forth in
this Section 3.1(b), it is intended that (i) each installment under this
Agreement be regarded as a separate “payment” for purposes of Section 409A of
the Code, and (ii) all benefits or payments provided under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations Sections
1.409A-1(b)(4) (short-term deferral) or 1.409A-1(b)(9) (certain separation pay
plans). This Section 3.1(b) is intended to comply with the requirements of
Section 409A(a)(2)(B)(i) of the Code.

 

3.2        Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.

 

3.3        Reimbursement and In-Kind Benefits. To the extent this Agreement
provides for reimbursements of expenses incurred by Executive or in-kind
benefits the provision of which are not exempt from the requirements of
Section 409A of the Code, the following terms apply with respect to such
reimbursements or benefits: (1) the reimbursement of expenses or provision of
in-kind benefits will be made or provided only during the period of time
specifically provided herein; (2) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year will not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (3) all reimbursements will be made upon
Executive’s request in accordance with the Company’s normal policies but no
later than the last day of the calendar year immediately following the calendar
year in which the expense was incurred; and (4) the right to the reimbursement
or the in-kind benefit will not be subject to liquidation or exchange for
another benefit.

 

Article 4. Noncompetition and Confidentiality

 

In the event the Executive becomes entitled to receive Severance Benefits as
provided in Section 2.3 herein, the following shall apply:

 

(a)          Noncompetition. During the term of employment and for a period of
twelve (12) months after the Effective Date of Termination, the Executive shall
not: (i) directly or indirectly act in concert or conspire with any person
employed by the Company in order to engage in or prepare to engage in or to have
a financial or other interest in any business or any activity which he knows (or
reasonably should have known) to be directly competitive

 

10

--------------------------------------------------------------------------------


 

with the business of the Company as then being carried on; or (ii) serve as an
employee, agent, partner, shareholder, director or consultant for, or in any
other capacity participate, engage, or have a financial or other interest in any
business or any activity which he knows (or reasonably should have known) to be
directly competitive with the business of the Company as then being carried on
(provided, however, that notwithstanding anything to the contrary contained in
this Agreement, the Executive may own up to two percent (2%) of the outstanding
shares of the capital stock of a company whose securities are registered under
Section 12 of the Securities Exchange Act of 1934).

 

(b)                           Confidentiality. The Company has advised the
Executive and the Executive acknowledges that it is the policy of the Company to
maintain as secret and confidential all Protected Information (as defined
below), and that Protected Information has been and will be developed at
substantial cost and effort to the Company. All Protected Information shall
remain confidential permanently and no Executive shall at any time, directly or
indirectly, divulge, furnish, or make accessible to any person, firm,
corporation, association, or other entity (otherwise than as may be required in
the regular course of the Executive’s employment with the Company), nor use in
any manner, either during the term of employment or after termination, at any
time, for any reason, any Protected Information, or cause any such information
of the Company to enter the public domain.

 

For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company,
is not Protected Information.

 

(c)                            Nonsolicitation. During the term of employment
and for a period of twelve (12) months after the Effective Date of Termination,
the Executive shall not employ or retain or solicit for employment or arrange to
have any other person, firm, or other entity employ or retain or solicit for
employment or otherwise participate in the employment or retention of any person
who is an employee or consultant of the Company.

 

(d)                           Cooperation. Executive agrees to cooperate with
the Company and its attorneys in connection with any and all lawsuits, claims,
investigations, or similar proceedings that have been or could be asserted at
any time arising out of or related in any way to Executive’s employment by the
Company or any of its subsidiaries.

 

(e)                            Nondisparagement. At all times, the Executive
agrees not to disparage the Company or otherwise make comments harmful to the
Company’s reputation.

 

11

--------------------------------------------------------------------------------


 

Article 5. Claw-Back

 

5.1        Claw-Backs.  If any of the Company’s financial statements are
required to be restated due to errors, omissions, fraud, or misconduct, the
Committee may, in its sole discretion but acting in good faith, direct that the
Company recover all or a portion of the Severance Benefits under this Agreement
from the Executive with respect to any fiscal year in which the Company’s
financial statements are restated to reflect adverse results from those
previously released financial statements, as a consequence of errors, omissions,
fraud, or misconduct.  For purposes of this Section 5.1, errors, omissions,
fraud, or misconduct may include and is not limited to circumstances where the
Company has been required to prepare an accounting restatement due to material
noncompliance with any financial reporting requirement, as enforced by the
Securities and Exchange Commission, and the Committee has determined in its sole
discretion that the Executive had knowledge of the material noncompliance or the
circumstances that gave rise to such noncompliance and failed to take reasonable
steps to bring it to the attention of the appropriate individuals within the
Company, or the Executive personally and knowingly engaged in practices which
materially contributed to the circumstances that enabled a material
noncompliance to occur.

 

Article 6. The Company’s Payment Obligation

 

6.1        Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.

 

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Sections 2.3(f) and 2.3(g) herein.

 

6.2        Contractual Rights to Benefits. This Agreement establishes and vests
in the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.

 

Article 7. Legal Remedies

 

7.1        Dispute Resolution. The Executive shall have the right and option to
elect to have any good faith dispute or controversy arising under or in
connection with this Agreement settled by litigation or arbitration. If
arbitration is selected, such proceeding shall be conducted by final and binding
arbitration before a panel of three (3) arbitrators in accordance with the laws
then in effect and under the administration of the American Arbitration
Association.

 

12

--------------------------------------------------------------------------------


 

7.2        Payment of Legal Fees. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel and/or to incur other costs
and expenses in connection with the enforcement of any or all of his rights
under this Agreement, the Company shall pay (or the Executive shall be entitled
to recover from the Company) the Executive’s attorneys’ fees, costs, and
expenses in connection with the enforcement of his rights including the
enforcement of any arbitration award. This shall include, without limitation,
court costs and attorneys’ fees incurred by the Executive as a result of any
claim, action, or proceeding, including any such action against the Company
arising out of, or challenging the validity or enforceability of, this Agreement
or any provision hereof.

 

Article 8. Successors

 

8.1        Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.

 

8.2        Assignment by the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount would still be
payable to him hereunder had he continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee, or other designee, or if there is
no such designee, to the Executive’s estate.

 

Article 9. Miscellaneous

 

9.1        Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time his compensation, title, responsibilities, location, and all other aspects
of the employment relationship, or to discharge him prior to a Change in Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 2.2).

 

9.2        Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof.

 

9.3        Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices.

 

9.4        Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

 

13

--------------------------------------------------------------------------------


 

9.5        Conflicting Agreements. The Executive hereby represents and warrants
to the Company that his entering into this Agreement, and the obligations and
duties undertaken by him hereunder, will not conflict with, constitute a breach
of, or otherwise violate the terms of, any other employment or other agreement
to which he is a party, except to the extent any such conflict, breach, or
violation under any such agreement has been disclosed to the Board in writing in
advance of the signing of this Agreement.

 

9.6        Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

 

Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.

 

9.7        Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.

 

9.8        Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

 

[signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on this         
day of                                 , 2010.

 

ATTEST

 

Walter Energy, Inc.

 

 

 

 

 

 

By:

 

 

By:

 

 

Corporate Secretary

 

Title:

 

 

 

 

 

 

 

 

 

 

[Employee]

 

15

--------------------------------------------------------------------------------
